William Paul Trial, et




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     March 10, 2015

                                  No. 04-14-00521-CV

                             MEDINA INTERESTS, LTD,
                                    Appellant

                                            v.

                               William Paul TRIAL, et al.,
                                        Appellee

               From the 218th Judicial District Court, Karnes County, Texas
                           Trial Court No. 13-04-00098-CVK
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Motion for Extension of Time to File Reply Brief is
GRANTED. The reply brief is due on March 23, 2015.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court